DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/2/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The Examiner notes that Applicant's Information Disclosure Statement (IDS) submissions are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974)."  MPEP § 2004(13).
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  MPEP § 609.04(a)(III) (emphasis added).
Finally, Applicant is reminded that burying pertinent material among less pertinent references could give rise to a charge of inequitable conduct.  See, e.g., Costar Realty Info., Inc. v. LoopNet, Inc., 946 F. Supp.2d 766 (N.D. Ill. 2013); Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co., Inc., 837 F. Supp. 1444, 1477, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260 (S.D. Fla. 1972).

Drawings

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 103.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112 & 402.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2014/0021965 to Rybel et al.


inputting a voltage test point current of the power distribution conductor into a current-to-voltage converter circuit of a sensing device to produce an output voltage representing the voltage test point current (¶ [0117]);
inputting the output voltage into an integrator circuit of the sensing device to produce an integrated output voltage that represents a true primary voltage of the power distribution conductor (¶ [0117]); and
outputting the integrated output voltage from the sensing device (¶ [0117]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rybel in view of United States Patent No. 6,843,685 to Borgstrom et al.

Regarding claim 1, Rybel teaches a sensing device configured to measure a voltage on a power distribution 
wherein the voltage test point includes a predetermined capacitance (¶ [0082]);
a current-to-voltage converter circuit disposed in the housing and configured to produce an output voltage when the housing is electrically connected to the voltage test point (¶ [0117]); and
an integrator circuit electrically disposed in the housing and electrically connected to the current-to-voltage converter circuit (¶ [0117]), the integrator circuit being configured to receive the output voltage from the current-to-voltage converter circuit as an input (¶ [0117]), the integrator circuit being further configured to produce an integrated output signal that represents a true primary voltage of the power distribution conductor (¶ [0117]).
But Rybel does not teach explicitly a housing configured to electrically connect to a voltage test point of the loadbreak connector.
However, Borgstrom teaches a housing configured to electrically connect to a voltage test point of the loadbreak connector (column 1 lines 30-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Regarding claim 2, Rybel in view of Borgstrom teaches the sensing device of claim 1, but does not teach explicitly wherein the predetermined capacitance comprises approximately 1 picofarad or less.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to experiment with the predetermined capacitance as a result-effective variable used to eliminate parasitic effects as described by Rybel.
The examiner also notes that the prior art recognizes a wide range of experimentation and capacitance ranges when it comes to the use of predetermined capacitances for the same purpose as the claimed subject matter.  See, e.g., United States Patent App. Pub. No. 2018/0136257 to Steuer et al. at ¶ [0111].

Regarding claim 3, Rybel in view of Borgstrom teaches the sensing device of claim 1, and Borgstrom further teaches wherein 

Regarding claim 5, Rybel teaches the method of claim 4, but does not teach explicitly further comprising, prior to the inputting steps, electrically connecting the sensing device to a loadbreak connector of the power distribution conductor.
However, Borgstrom teaches further comprising, prior to the inputting steps, electrically connecting the sensing device to a loadbreak connector of the power distribution conductor (column 1 lines 30-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the housing of Borgstrom with the sensing device of Rybel in order to allow for increased shielding, thereby decreasing the risk of shock hazard to inspection technicians using the device.

Regarding claim 6, Rybel in view of Borgstrom teaches the method of claim 5, wherein the voltage test point current comprises a current flowing through a capacitor of a voltage test point of the loadbreak connector (¶ [0117]).

 method of claim 6, but does not teach explicitly wherein the capacitor has a capacitance of approximately 1 picofarad or less.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to experiment with the predetermined capacitance as a result-effective variable used to eliminate parasitic effects as described by Rybel.
The examiner also notes that the prior art recognizes a wide range of experimentation and capacitance ranges when it comes to the use of predetermined capacitances for the same purpose as the claimed subject matter.  See, e.g., United States Patent App. Pub. No. 2018/0136257 to Steuer et al. at ¶ [0111].

Regarding claim 8, Rybel in view of Borgstrom teaches the method of claim 5, and Borgstrom further teaches comprising grounding the voltage test point (column 4 lines 33-49).

Regarding claim 9, Rybel teaches a voltage measurement system, comprising:
a power distribution conductor (114);

a current-to-voltage converter circuit configured to produce an output voltage when the sensing device is electrically connected to the voltage test point (¶ [0117);
an integrator circuit electrically connected to the current-to-voltage converter circuit (¶ [0117), the integrator circuit being configured to receive the output voltage from the current-to-voltage converter circuit as an input (¶ [0117), the integrator circuit being further configured to produce an integrated output signal that represents a true primary voltage of the power distribution conductor (¶ [0117).
But Rybel does not teach explicitly a loadbreak connector electrically connected to the power distribution conductor, the loadbreak connector including a voltage test point that comprises a capacitor.
However, Borgstrom teaches a loadbreak connector electrically connected to the power distribution conductor, the loadbreak connector including a voltage test point that comprises a capacitor (column 1 lines 30-37; Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2017/0179835 to Herbert et al. discloses a clocked power supply with low-voltage output.
United States Patent App. Pub. No. 2014/0092503 to Ostrovsky discloses processor-based circuit interrupting devices.
United States Patent App. Pub. No. 2012/0319675 to El-Essawy et al. discloses calibration of non-contact voltage sensors.
United States Patent App. Pub. No. 2018/0136263 to Steuer et al. discloses a non-contact voltage measurement system using multiple capacitors.
United States Patent App. Pub. No. 2017/0315076 to Morgan discloses methods, systems, and devices for electrode capacitance calculation and application.

United States Patent App. Pub. No. 2009/0319210 to Yanagisawa discloses a voltage detecting apparatus and line voltage detecting apparatus.
United States Patent No. 9,201,100 to Yanagisawa discloses a voltage detecting apparatus and line voltage detecting apparatus.
United States Patent App. Pub. No. 2019/0107563 to Siebens discloses an electrical connector having a sacrificial cap and integrated test point.
United States Patent App. Pub. No. 2014/0024241 to Siebens discloses an electrical connector having a grounding mechanism.
United States Patent App. Pub. No. 2007/0141882 to Stepniak discloses a separable electrical connector component having a voltage output branch and a direct access point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868
3/11/2021